Citation Nr: 1415864	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-07 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for a left calf strain disability. 

3.  Entitlement to service connection for a dislocated third digit of the left hand. 

4.  Entitlement to service connection for bilateral hearing loss disability. 

5.  Entitlement to service connection for obstructive sleep apnea. 

6.  Entitlement to service connection for tinea capitis. 

7.  Entitlement to service connection for chlamydial urethritis. 

8  Entitlement to service connection for a vasectomy, to include residuals. 

9.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome. 

10.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

11.  Entitlement to a compensable initial rating for right inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to August 1982 and from January 1985 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

The Veteran was scheduled for a Central Office Board hearing in January 2014, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

The Veteran had also appealed the February 2008 denials of service connection for left lateral epicondylitis, bilateral pes planus, bilateral plantar fasciitis, tinnitus, tinea pedis, costochondritis, and a left shoulder disability. Subsequently, an August 2013 rating decision granted service connection for these disabilities.  The Board finds that that decision represents a full grant with respect to those service connection claims.  Accordingly, those issues will not be further discussed herein.

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for a dislocated third digit of the left hand, and entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is less than credible as to any statements that he had asthma in service.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a current disability of asthma. 

3.  The Veteran is less than credible as to any statements that he has had symptoms of a left calf strain disability post service. 

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a current left calf strain disability.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a bilateral hearing loss disability for VA purposes. 

6.  The Veteran is less than credible as to any statement that he has had symptoms of tinea capitis post service.  

7.  The competent credible evidence of record is against a finding that the Veteran has a current disability of tinea capitis. 

8.  The Veteran is less than credible as to any statement that he has had symptoms of  chlamydial urethritis post service. 

9.  The competent credible evidence of record is against a finding that the Veteran has a current disability of chlamydial urethritis. 

10.  The Veteran underwent an elective vasectomy during service.

11.  The Veteran is less than credible as to any statement that he has a vasectomy disability, to include limitation of motion and pain. 

12.  Throughout the rating period on appeal, the most probative evidence of record indicates that the Veteran's hypertension is manifested by a systolic pressure predominantly less than 200 and a diastolic pressure predominantly less than 110.

13.  Throughout the rating period on appeal, the Veteran's right inguinal hernia repair has not been manifested by a hernia, the need for a truss or belt, a painful or unstable scar, or a scar which causes limitation of motion. 

14.  The Veteran is less than credible with regard to symptoms, to include limitation of motion and pain, due to his right inguinal hernia repair. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asthma have not been met. 38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

2.  The criteria for entitlement to service connection for a left calf strain disability have not been met.  38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

3.  The criteria for entitlement to service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  The criteria for entitlement to service connection for tinea capitis have not been met. 38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

5.  The criteria for entitlement to service connection for chlamydial urethritis have not been met. 38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

6.  The criteria for entitlement to service connection for a vasectomy, to include residuals, have not been met. 38  U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).

7.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code (DC) 7101 (2013).

8.  The criteria for an evaluation for a compensable initial rating for right inguinal hernia repair have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.7, 4.20, 4.27, 4.114 (Diagnostic Code 7338) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2007.

The rating issues stem from the original grant of service connection in the appealed rating decision; thus, statutory notice had served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and others in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran filed a VA Form 21-526 requesting service connection for the above noted disabilities; however, he did not list any dates or places of treatment.  In an October 2008 Notice of Disagreement (NOD), the Veteran reported that he had received medical treatment at the VA Medical Center in Washington, D.C. and at the Dewitt Army Medical Center (Woodbridge Virginia Clinic).

In April 2012, the RO requested records from the Woodbridge Family Health Center (Dewitt Army Community Family Health Center of Woodbridge) from March 1, 2006 to present.  An April 2012 response from the Woodbridge Family Health Center reflects that a copy of requested medical records was enclosed; however, no records were attached pertinent to the Veteran's claims. 

In April 2012, the RO requested records from the Ft. Belvoir Community Hospital from March 1, 2006 to present.  A June 2012 responses reflects that "[a]fter a thorough search, we are unable to locate medical records on this patient, and will be unable to process your request/we have provided what we have."  In an October 2012 response (received by VA in November 2012), the Ft. Belvoir Community Hospital responded by checking two blocks.  It repeated the earlier June 2012 response, but also noted that "some of these records have been retired to the National Personnel Records Center/Civilian, [1] Winnebago Street, St. Louis, Mo. 63132.  In March 2013, the RO completed a formal finding of unavailability of records from the Fort Belvoir Community Hospital, but only noted the response that after a thorough response, the hospital was unable to locate the records. 

The claims file includes a VA Form 21-0820, dated in April 2013, in which the Veteran stated that he had never been treated at the Ft. Belvoir Community Hospital for the above stated issues.  The Veteran also stated that all his medical evidence is from service (Parris Island, S.C., and Quantico, Va.)  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the foregoing, VA does not have a further duty to assist. 

When VA undertakes to obtain or provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate examinations/opinions have been obtained.  The reports are predicated on the Veteran's symptoms, as well as diagnostic testing, where appropriate.  Adequate rationale has been provided where necessary.  

The Veteran has contended that he has flare-ups of his hernia, vasectomy, and tinea capitis and that the QTC examiner did not consider such.  The Board finds that the Veteran, as discussed in further detail below, is less than credible with regard to flare-ups; thus, the examinations were adequate and a further delay in adjudication to await for a "flare-up" or obtain a supplemental opinion as to the less than credible "flare-ups" would  serve no useful purposes.  In addition, the Veteran has already been examined in a winter month (December) for his tinea capitis, the season during which he contends that he has flare-ups.  

The Veteran is service connected for hypertension, evaluated as 10 percent disabling effective from March 2005.  In a January 2014 appellate brief, the Veteran's representative argued that the Veteran's three blood pressure readings were all taken on the same day of the VA examination, in arguable violation of VA regulation.  The representative also contended that the examination was inadequate and that the Veteran's blood pressure readings are higher than represented by VA due to daily flare-ups at times other than when he was examined.  The Veteran's argument as to the necessity of three days of blood pressure readings is meritless.  The multiple blood pressure readings required to be taken over multiple days as specified in Note (1) of DC 7101 applies only to confirming the existence of hypertension, and not to rating hypertension.  See Gill v. Shinseki, 26 Vet. App. 386 (2013).  

The Board also finds that the May 2013 QTC examination was adequate because it provides sufficient blood pressure readings.  In determining the appropriate evaluation for the Veteran's hypertension, the Board has considered not only the 2013 QTC examination, but the record as a whole to determine the severity of the hypertension during the rating period.  In this regard, the Board notes that hypertension is not rated based on the results of a single day, but rather on predominant ranges of blood pressure, medication, and disease.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Rating Hypertension

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

Rating Hernia

Under DC 7338, a noncompensable rating is warranted for small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted in cases of postoperative and recurrent inguinal hernia, readily reducible, and well supported by truss or belt.  A 30 percent rating is warranted in cases of small postoperative and recurrent, or unoperated irremediable, that is not well supported by truss or not readily reducible. A 60 percent rating is warranted when there is large, postoperative, recurrent inguinal hernia, that is not well supported under ordinary conditions and not readily reducible, when considered inoperable. A note to Code 7388 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. This means that the most severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

Rating Scars

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply only to claims filed on or after October 23, 2008, which is not the case here. See 73 Fed. Reg. 54712 (September 23, 2008).

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for Asthma

The Veteran contends that he had asthma prior to service, in service, and post-service.  

The Veteran's May 1981 report of medical history for Reserve enlistment purposes reflects that he denied ever having had asthma  The May 1981 report of medical examination reflects that his lungs were normal.  

The Veteran's July 1982 report of medical history for enlistment purposes reflects that he denied ever having had asthma, but noted that he had, or had previously had, shortness of breath.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had had shortness of breath one time at age 12.  The cause was questionable and there were no further difficulties.  The July 1982 report of medical examination reflects that his lungs were normal.  

An STR from when the Veteran was 33 years old reflects that he reported chest pain of three days in duration, and shortness of breath during warm up exercise.  He reported that it does not get worse when he takes a deep breath.  It was noted to be a sharp pain.  Upon examination, he did not have shortness of breath.  He was diagnosed with costochondritis (an inflammation of the cartilage that attaches the ribs to the breastbone).
 
The Veteran's January 1984 report of medical history for his second period of enlistment reflects that he reported that he had, or had previously had, asthma.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had had questionable asthma at age 12.  It was noted that he was never treated for asthma.  The January 1984 report of medical examination reflects that his lungs were normal.   

The Veteran's September 1988 report of medical history reflects that he denied ever having had asthma or shortness of breath.

The Veteran's September 1992 report of medical examination reflects his statement that he is "in perfectly great shape and health at this time, no medications."  He also denied ever having had asthma or shortness of breath. 

The Veteran's October 2001 report of medical history reflects that he denied having, or having ever had, asthma or any breathing problems related to exercise, weather, pollens, etc.  He also denied any wheezing or problems with wheezing, having been prescribed or used an inhaler, or chronic cough or cough at night. 

The Veteran was in service for approximately 20 years.  The STRs reflect that he sought treatment for things such as tinea pedis, tinea capitis, hypertension, a vasectomy, a hernia, plantar fasciitis, penile discharge, stomach cramps, and tingling in the finger tips.  The STRs are negative for any complaints of, or treatment for, asthma or wheezing.  The only noted shortness of breath was on one occasion when he was 33 (approximately1997) when he was diagnosed with costochondritis.

A post service December 2007 VA examination report reflects that the Veteran reported that he was diagnosed with asthma as a child "but denied any episodes or symptoms for more than 30 years."  Upon examination, no abnormal breath sounds were present and no wheezing was present.  There was no diagnosis of asthma.  

The Board has reviewed the claims file and finds that there is no competent credible evidence of record that the Veteran has a current disability of asthma.  The Veteran himself denied having had an episode of, or symptoms of, asthma since approximately 1977.

As a service connection claim requires, at a minimum, competent credible evidence of a current disability, the Veteran's claim for service connection for asthma is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability). 

Even if the Veteran had a current diagnosis of asthma, there is still no competent credible evidence of record that it is causally related to active service.  The Board finds that any statement by the Veteran that he had asthma in service is less than credible given the record as a whole.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Not only are the STRs negative for any complaints of, or treatment for, asthma, but the Veteran specifically denied it in 1988, 1992, 2001, and 2007.  Notably, in December 2007, he reported that he had not had any episodes or symptoms since prior to 1977, prior to service.  

Finally, the Board notes that in a January 2014 brief, the Veteran's representative contended that the Veteran had preexisting asthma which was aggravated by service.  The Veteran is presumed sound as asthma was not found upon examination at entrance into service.  Although the Veteran, when he enlisted in 1982, reported shortness of breath one time at age 12, he denied having ever had asthma.  His January 1984 report of medical history for enlistment purposes reflects that he reported that he had, or had previously had, asthma; however the physician's summary and elaboration of all pertinent data reflects that the Veteran had had questionable asthma at age 12, and had never been treated for asthma.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Asthma was not recorded in the examination reports upon entrance; thus, the Veteran is presumed to have been sound.  Moreover, there is not clear and unmistakable evidence that he had asthma prior to service.  To the contrary, it was noted that he had a one time incident of questionable asthma at age 12.  

In sum, there is no clear and unmistakable evidence that the Veteran had asthma prior to service, the Veteran is presumed to have been sound upon entrance into service, the Veteran did not have asthma in service, and the Veteran does not have a current diagnosis of asthma casually related to active service.  Service connection for asthma is not warranted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Entitlement to service connection for a left calf strain disability

The Veteran contends that he has a left calf disability due to numerous hikes and training while in service.  (See January 2014 appellant's brief.)  The Veteran underwent a VA examination in December 2007.  The report reflects that the Veteran had no current complaints of the left calf.  The only musculoskeletal complaint was with regard to the right elbow.  Upon clinical examination in 2007, the Veteran was a well-developed male in no distress.  He was noted to have a normal gait.  He did not have tenderness to palpation, or swelling of the left calf.  He had no diagnosed disability of the left calf.  

The Veteran underwent a QTC examination in May 2013.  The examiner noted that the claimed condition had resolved.  The Veteran did not use any assistive devices as a normal mode of locomotion.  He had normal muscle strength of the lower extremities.  The examiner stated that there was no pathology to render a diagnosis. 

The Board acknowledges that while in service, in September 2003, the Veteran had a muscle strain of the left calf.  A September 2003 STR reflects that the Veteran had complaints of pain in the left calf with running.  He also reported a swollen sensation five days earlier in the middle of a six mile run.  He reported tightening of the left calf while running hills approximately a week earlier which was the first indication of pain or that something was wrong.  His left calf was not tender.  There was no edema, erythema, or exudate.  The Veteran was diagnosed with a muscle strain and recommended to use Motrin, ice, and rest.  There are no subsequent STRs in the Veteran's remaining one and a half years of service which reflect continued complaints of the left calf.  There are no profiles indicating that the Veteran was restricted in physical activities.

The Veteran is competent to state that he has left calf pain.  However, the Board finds that any statement by the Veteran that he has had left calf symptoms since service is less than credible given his denials in 2007, and the lack of clinical findings in 2007 and 2013.  In addition, the Board finds that the clinical findings of the examiner as to no disability are more probative than that of the Veteran, who is a lay person and has not been shown to have the medical experience, training, or education necessary to diagnose a disorder manifested by left calf pain.  Although the Veteran may be competent to state his symptoms, the objective opinions of examiners, who have medical training, are more probative as to whether there is an actual disability. (e.g. pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

There is no competent credible evidence of record that the Veteran has a current left calf disability during the pendency of his claim.  Service connection is not warranted for a past disability which no longer exists during the pendency of the claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the foregoing, the Board finds that the Veteran is not entitled to service connection for a left calf disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Entitlement to service connection for Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss disability as a result of active service.  An essential element of a claim for service connection is that there must be evidence of a current disability.  The Board finds, for the reasons noted below, that this element has not been met. 

The Veteran underwent a VA examination in December 2007.  The examination report reflects that hearing acuity, upon audiometric testing, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
25
LEFT
5
10
15
15
15

The word recognition score was 96 percent for the right ear and 98 percent for the left ear using the Maryland CNC word list test.  

The Veteran underwent a QTC examination in May 2013.  The examination report reflects that hearing acuity, upon audiometric testing, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
15
10
15
10
15

The word recognition score was 96 percent for the right ear and 96 percent for the left ear using the Maryland CNC word list test.  In a January 2013 VA addendum, the examiner noted that the Veteran's hearing was within normal range bilaterally.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Thus, the clinical evidence of record is against a finding that the Veteran has a hearing loss disability for VA purposes.  The Board has considered the Veteran's statements that he has difficulty in some hearing situations, and that he believes that his hearing acuity is worse than tested and that it warrants a finding of a disability for VA purposes.  While the Veteran is competent to state that he has difficulties with hearing, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  In addition, he has not been shown to be competent to make precise findings as to the level of hearing acuity at various Hertz.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, audiology levels, and what is considered to be a hearing loss disability for VA purposes.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board finds that the clinical evidence of record is more probative than the lay statements.   Simply put, not all hearing loss constitutes hearing loss "disability" for VA purposes, and the Veteran is not competent to attest to hearing loss disability for VA purposes.  The Veteran does not have hearing loss disability for VA purposes.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral hearing loss is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinea Capitis

The Veteran contends that he has tinea capitis, a condition of the scalp, causally related to active service.  The Board acknowledges that the Veteran had tinea capitis in service.  However, as noted above, an essential element of a claim for service connection is a current disability, not one which has resolved prior to the claim.  The Board finds, for the reasons noted below, that the Veteran does not have a current disability of tinea capitis.

Historically, in approximately 1994, the Veteran was diagnosed with tinea capitis.  An STR when the Veteran was age 30 reflects that he reported itchy bumps on the top of his head for one month in duration.  Upon examination, he had raised tissue in a circular pattern.  He was diagnosed with tinea capitis, provided anti-fungal medication, and instructed in hygiene.  

An STR from when the Veteran was age 31 (approximately 1995) reflects that he complained of a circle on the back of his head for 1 1/2 months in duration.  It was noted that he had had tinea capitis before and it had started in the same fashion.  The Veteran reported that it does "not really itch."  The Veteran was diagnosed with tinea capitis, and prescribed anti-fungal medication.  

A June 1995 STR reflects that the Veteran reported that he had no health problems at that time.  Subsequent STRs are negative for any complaints of tinea capitis.

The Veteran's October 2001 report of medical examination reflects that the Veteran's skin was normal upon clinical examination.  The Veteran's October 2001 report of medical history reflects that he denied that he had ever had a skin disease (e.g. acne, eczema, psoriasis, etc.)  

The Veteran underwent a VA examination in December 2007.  At that time, it was noted that there were "no current complaints referable to tinea capitis."  It was further noted that the Veteran's head was totally bald and "no tinea capitis noted."

The Veteran underwent a QTC examination in May 2013.  He reported that his tinea began in 1997 and that it has gotten worse since then.  He reported that in the winter months, it flares up "real bad."  Upon examination, the Veteran did not have any visible skin condition.  The examiner opined that "there is no diagnosis because there is no pathology to render a diagnosis, no urticaria on this exam. . ."

The Board has considered the Veteran's contention that his tinea capitis flares up "real bad" in winter months; however, the Board finds that he is less than credible with regard to tinea capitis after service.  The Board further notes that his statements regarding post-service tinea capitis are not supported by competent medical evidence and were made in connection with his claim for compensation, which the Board finds to be self-serving.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The medical evidence contradicts his statements that his tinea capitis flares in winter months as he was initially examined in December 2007, a winter month.  At that time, he reported "[n]o current complaints referable to tinea capitis".  The Board notes that the examiner was specifically looking for tinea capitis and that the Veteran was bald; thus, if there had been any tinea capitis at that time, a winter month, it is entirely reasonable that the examiner would have noticed it.   

The Veteran has also been examined in a warmer month, May 2013, and was again noted to not have any tinea capitis.  In addition, it has now been more than eight years since the Veteran filed his claim.  The evidence of record does not include any competent credible evidence which supports his assertion that he has had tinea capitis since service.  The claims file does not include treatment records or lay statements supporting his assertion that he has tinea capitis.  Again, the Board notes that the claims file reflects that the Veteran is bald and that his in-service tinea capitis symptoms included visible raised circular tissue and bumps, and required anti-fungal medical for treatment.  Thus, it is reasonable that if the Veteran had tinea capitis in the eight years since service, there would be some record of such (i.e. buddy statements, medical records, prescription records, photographs.) The Veteran submitted a claim for entitlement to service connection in November 2007.  Although he claimed that he had tinea capitis, he failed to note any treatment, and did not provide any treatment facility or address for such.  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

The Veteran is competent to report symptoms such as an itchy scalp with raised bumps.  However, the Board finds, based on the evidence noted above, that the Veteran is less than credible as to symptoms of tinea capitis during the pendency of the Veteran's claim.  In addition, the Veteran has not been shown to have the experience, training, or education necessary to make an clinical opinion as to whether his tinea capitis which was treated in service and had resolved in service, is causally related to any incident of tinea capitis after service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the Veteran had tinea capitis in approximately 1994 and/or 1995 with no competent credible evidence of record that he has residuals of such.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a tinea capitis not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for chlamydial urethritis

The Veteran contends that his in-service chlamydial urethritis has become worse post-service and that it results in more frequent pain.  (See January 2014 appellant brief.)  Chlamydial urethritis is an infection of the urethra (the tube that drains urine from the bladder.)  It may be manifested by symptoms such as difficult or painful urination, penile discharge, redness and swelling at the tip of the penis, and swelling and tenderness of the testicles.   

Historically, in January 1992, the Veteran reported a two week history of penile discharge.  He was diagnosed with NGU (Nongonococcal urethritis) and prescribed medication.  A September 1992 report of medical history reflects that the Veteran denied frequent or painful urination, or kidney stone or blood in urine.  An October 2001 report of medical history reflects that the Veteran denied frequent or painful urination.  He noted that he had had chlamedia [sic] in 1992 and had been treated with penicillin at that time.  He did not report any further infections or symptoms.  

Post service VA clinical records are negative for diagnoses of, or treatment for, chlamydial urethritis.

The Veteran underwent a VA examination in December 2007.  The report reflects that the Veteran had no current treatment.  There were no urinary symptoms, no leakage, no history of recurrent urinary tract infections, no history of obstructed voiding, and no history of urinary tract stones.  It was further noted that the Veteran had "[n]o recurrence of [urethral] infection" since his treatment in service.  The examination findings were a normal bladder exam, and a normal urethra examination.  

The Veteran underwent a May 2013 QTC examination report reflects that the Veteran reported that this urethritis had gotten worse since service.  It was noted that his treatment plan does not include taking continuous medication.  It was noted that he did not have voiding dysfunction, did not have a history of recurrent symptomatic urinary tract or kidney infections, and did not have a history of chronic epididymitis, epididymo-orchitis or prostatitis.  It was further noted that laboratory tests were done.  The CBC test results were within normal limits, the urinalysis test results were within normal limits, and the CMP (comprehensive metabolic profile) test results were within normal limits.  The clinician found that there was no diagnosis of chlamydial urethritis because the condition had resolved.  

The May 2013 "Male reproductive System" examination report reflects that the Veteran requested that his penis, testes, epididymis, and prostate not be examined.  The Board finds that if the Veteran had symptoms of chlamydial urethritis, it would have been reasonable for him to have had this area examined, rather than specifically request that pertinent areas not be examined.  

In sum, the Veteran had an incident of chlamydial urethritis in 1992, with no subsequent recurrences.  The Veteran is competent to report possible symptoms such as penile discharge, painful and difficult urination, and swelling of the opening of the urethra at tip of the penis and/or the testicles.  However, the Board finds, based on the evidence noted above, that the Veteran is less than credible as to symptoms of chlamydial urethritis during the pendency of the Veteran's claim.  The Board finds that the objective clinical findings, to include laboratory results, are more probative than the Veteran's unsupported statements made for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

In addition, the Veteran has not been shown to have the experience, training, or education necessary to make a clinical opinion as to whether he has chlamydial urethritis causally related to the incident more than a decade earlier.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the infections, bacteria, and the urethra.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The most probative evidence is against a finding that the Veteran has had recurrences or any residuals of his in-service chlamydial urethritis.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a vasectomy

In 2003, while in service, the Veteran underwent a vasectomy.  He now contends that the vasectomy was clinically necessary and that he has suffered pain and limitation of movement due to the surgical procedure with flare-ups of increased loss of movement and motion.  (See January 2014 appellant's brief.)  The Board finds, for the reasons noted below, that the Veteran is less than credible with regard to the reason for the vasectomy and any resultant symptoms. 

An in-service "Questionnaire for vasectomy" reflects that the Veteran was 38 years old, had been married for 17 years, and had two children.  It was noted that he had no history of surgery, injury, swelling, or infection of the testicles, penis, or groin.  It was further noted that the Veteran had had a hernia repair in 1993, approximately 10 years earlier.  It was noted that the Veteran was not currently taking any medications.  The questionnaire is negative for any reason, other than elective sterilization, for a vasectomy.

A "pre-op note for vasectomy" reflects that the Veteran had not had epididymitis, trauma, mumps, STDs, hydrocele, prostatis/UTIs, but that he had previously had a hernia.  Upon examination, his skin was normal, he did not have a hernia, his testicles were normal, and he had vas deferens palpable bilaterally.  It was further noted that he did not have urethral discharge, varicocele, or spermatocele.  The examination report is entirely negative for any reason, other than elective sterilization, for a vasectomy.

The "Request for administration of anesthesia and for performance of operations and other procedures" reflects that the Veteran was scheduled for a bilateral vasectomy.  The purpose of the surgery was to "cut and tie off the tubes that carry the sperm (vas deferens) to create permanent sterility."  The Veteran signed the form in January 2003 and again in March 2003.  Again, his request is entirely negative for any reason, other than sterilization, for the vasectomy.

An April 2004 "Hypertension Follow-up" record reflects that the Veteran reported that he did not have sexual dysfunction.

The STRs are negative for any pathological diagnosis or complications.  The subsequent STRs are negative for any complaints of, or treatment for, vasectomy residuals.  

Post service records are negative for a diagnosis of, or symptoms of, a disability resulting from the vasectomy. 

The Veteran underwent a VA examination in December 2007.  The report reflects that he did not have any erectile dysfunction, he had normal ejaculation, and there was no history of a urethral infection.  He had normal penis examination, normal testicles examination, and normal epididymis/spermatic cord/scrotum examination.   

The Veteran underwent a "Male reproductive System" examination in May 2013.  It reflects that the Veteran had never been diagnosed with a male reproductive system disability.  It reflects that the Veteran reported that he had been diagnosed with chlamydial urethritis in service.  It further reflects that he had not had an orchiectomy, did not have voiding dysfunction, did not have urinary tract or kidney infections, did not have erectile dysfunction, did not have retrograde ejaculation, and did not have chronic male reproductive organ infections.  Notably, the Veteran requested that his penis, testes, epididymis, and prostate not be examined.  The Board finds that if the Veteran had pain and limitation of movement, it would have been reasonable for him to have had this area examined, rather than specifically request that pertinent areas not be examined.  

The Board finds that the Veteran underwent an elective vasectomy in service because of his desire to not have additional children.  It was not performed because of any disease or injury.  In addition, no disabling residual of the surgery is shown by the medical evidence. The appellant's complaints of pain and limitation of motion are less than credible based on the record as a whole.   

The Board also notes that, to the extent that the Veteran contends that he has residuals of vasectomy, such assertions would be questions of medical diagnosis and causation of disabilities which are not capable of lay observation, but rather, require the expertise of medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the male reproductive system.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the Veteran had an elective vasectomy performed more than a decade ago, with no competent credible evidence of record that he has residuals of such.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a vasectomy and/or residuals is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating Hypertension

The Veteran is service connected for hypertension, evaluated as 10 percent disabling from March 1, 2005.  The Veteran would be entitled to a 20 percent evaluation if the evidence reflected that he had a diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Higher predominant findings allow for even greater ratings. 

The claims file includes numerous blood pressure readings for the Veteran. They are as follows 130/86 (July 1982), 90/60 (March 1985), 102/58 (September 1988), 124/86 (April 1991), 122/96 (January 1992), 120/90 (August 1992), 132/88 (September 1992), 100/70 (October 1993), 148/100 (December 1993), 122/84 (1994 or 1995), 100/80 (1995 or 1996), 118/94 (April 1997), 146/114 (October 2001) 126/94 (October 2001) 132/64 (October 2001), 140/100, 140/100 (May 2002), 120/90 and 120/88 (age 38), 163/105, 162/107, 157/105, 132/108 (May 2003), 122/110 (June 2003), 128/110, 141/91, 140/95, and 145/92 (June 2003), 139/84 (September 2003), 148/96 (April 2004), and 125/100 (September 2004).

Post service, the Veteran underwent a VA examination in December 2007.  At that time, he reported that his blood pressure runs around 138/80 to 85.  Upon examination, his blood pressure was 142/90.  It was noted that he takes medication for blood pressure.

The Veteran underwent a hypertension QTC examination in May 2013.  Three blood pressure readings were taken at the examination.  They were 138/88, 136/90, and 136/88.  It was again noted that the Veteran takes medication for his hypertension.  

In sum, the evidence is against a finding that the Veteran has had a diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Thus, he is not entitled to a rating higher than the current 10 percent.  Although the Veteran has reported that he has had daily flare-ups of his hypertension, he has not provided evidence of , or even alleged, specific diastolic or systolic pressures.  Moreover, such "flare-ups" do not indicate "predominant" levels.  The Board finds that the clinical findings are more probative than the Veteran's assertions with regard to the severity of his disability.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Entitlement to a compensable initial rating for right inguinal hernia repair

The Veteran is service connected for a right inguinal hernia repair, evaluated as noncompensable, effective from March 2005.  The Veteran contends that he has flare-ups of a painful, unstable scar that pulls inside and causes loss of movement in the area of the inguinal hernia repair.  The Board has considered the rating criteria prior to, and post, the 2008 regulation change. 

The Veteran underwent a December 2007 VA examination.  It was noted that the Veteran had a history of inguinal herniorrhaphy with no significant effects on his occupation, and no effects on the usual daily activities.  It was noted that there were no recurrences of his hernia.  The report is negative for any complaints of a painful or unstable scar.  The only notation with regard to his skin was that he was bald.  The Board finds that if the Veteran had a painful or unstable scar, or limitation of motion, it would have been reasonable for him to have reported it, and for it to have been noted in the record.  

The Veteran underwent a QTC examination in May 2013.  The report reflects that the Veteran had had a right inguinal hernia repair in 1992.  It was noted that he does not take continuous medication for the diagnosed condition.  Importantly, no inguinal hernia was detected upon examination.  In addition, the examiner stated that there are "no post-surgical inguinal hernia complications on the right side."

Under DC 7338, a 10 percent rating is warranted in cases of postoperative and recurrent inguinal hernia, readily reducible, and well supported by truss or belt.  Higher evaluations are warranted for more severe symptoms.  As the Veteran does not have a hernia during the pendency of his claim, a compensable rating under DC 7338 is not warranted.  

The Board has also considered whether the Veteran is entitled to a rating for a scar from his hernia surgery.  The May 2013 VA examination report reflects that the Veteran had a surgical scar; however it is not painful, not unstable, and does not have a total area greater than 39 square centimeters.  The scar was noted to be 5 centimeters by .2 centimeters in size.  It was further noted that the Veteran's condition was quiescent.  

The Veteran is not entitled to a rating under DC 7802 because the evidence of record is against a finding that the scar is in an area of 144 square inches (929 sq. cm.)  He is not entitled to a rating under DC 7803 because the evidence is against a finding that the scar is unstable.  Although the Veteran contends that his scar is unstable, the more probative objective evidence is against such a finding.  An unstable scar is one with a frequent loss of covering of skin over the scar.  There is no competent credible evidence of such and the VA clinician found that it was not unstable. 

The Veteran is not entitled to a rating under DC 7804 or DC 7805 because his superficial scar was not painful on examination and the Board finds that the Veteran is less than credible that it causes pain or limitation of motion.  The Board has considered the Veteran's contention that he has a painful scar during flare-ups; however, the Board finds that he is less than credible as to such.  As noted above, the Veteran's hernia surgery was in 1992.  The subsequent STRs are negative for any findings of an unstable or painful scar.  The Veteran's 2001 reports of medical history and medical examination are negative for any findings of a painful scar.  The January 2003 Pre-op note for vasectomy that the Veteran had normal skin and no hernia.  

In addition, there are no post-service clinical records which reflects complaints of, or treatment for, a painful scar.  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

The Board acknowledges that the Veteran is competent to report a painful scar; however, the Board finds that he is not credible.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The Board notes that the only statement which regard to a painful scar which causes limitation of motion is the statement made for VA compensation purposes, and not to a clinician.  Neither the 2007 or the 2013 VA examination reports reflects painful, unstable scar, or one that causes limitation of motion.  In addition, the clinical records do not reflect such.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular of rated disabilities

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture.  The effects of the Veteran's hypertension and right inguinal hernia repair disabilities have been fully considered and are contemplated in the rating schedule; hence, an extraschedular rating is not warranted.  The rating criteria for hypertension allow for it to be based on predominant levels of blood pressure, and the need for medication.  The rating criteria for hernias and scars allow for them to be rated based on factors such as the recurrence of a hernia, the need for support for a hernia, the size of the affected area, pain, and limitation of motion of the affected area.  

The Board finds that the Veteran does not experience any chronic symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Total Disability rating for Individual Unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  In addition, exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The evidence reflects that the Veteran is employed (See December 2007 VA clinical records); there is no competent credible evidence of record that he is not substantially gainfully employed due to his service-connected disabilities.  Thus, a claim for TDIU has not been reasonably raised by the record.  


ORDER

Entitlement to service connection for asthma is denied. 

Entitlement to service connection for a left calf strain disability is denied. 

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for tinea capitis is denied. 

Entitlement to service connection for chlamydial urethritis is denied. 

Entitlement to service connection for a vasectomy, to include residuals, is denied. 

Entitlement to an initial rating in excess of 10 percent for hypertension is denied. 

Entitlement to a compensable initial rating for right inguinal hernia repair is denied. 



REMAND

Entitlement to service connection for Sleep Apnea

The Veteran's STRs are negative for any complaints of, or diagnosis of, sleep apnea.  On his October 2001 report of medical history, the Veteran denied frequent trouble sleeping, or any breathing difficulties.  It was noted that he was currently on full duty with no limitations. 

In his November 2007 application for service connection for numerous disabilities, the Veteran failed to list any date when his sleep apnea began, any dates of treatment, or any treatment providers. 
 
A post service December 2007 VA examination report, more than two and a half years after separation from service, reflects that, based on sleep study report findings, the Veteran had obstructive sleep apnea with snoring.  This December 2007 report is the earliest diagnosis of record of sleep apnea.  

The December 2007 VA report reflects that the Veteran reported that, when at work, he sometimes dozes off when going through paperwork.  He reported that he has felt sleepy in the evening or afternoon while driving back home, and "often takes a 15-20 minute nap in his chair after he gets home."  

A January 2008 consult sleep study report reflects that the Veteran reported that his sleep problems began in approximately 2001.  It was noted that the Veteran reported that he is sleepy during the day; however, he denied taking naps.  

In January 2013 correspondence, Veteran's spouse, M.J., stated that she first began to notice the Veteran's sleep problems in 1995.  She reported that he constantly snores loudly and, at times, she is not sure if he is breathing and she will wake him up to make sure he is okay.  She further reported that he tends to doze off on long trips and while reading books.  

January 2013 correspondence from V. Williams reflects that he worked with the Veteran from 2003-2004 and that the Veteran had trouble being alert and staying awake during noninstructional periods.  He reported that the Veteran's "napping" did not get in the way of his performance.

January 2013 correspondence from M. Stewart reflects that he served with the Veteran from 2001 to 2004, and that for a time, they shared an office.  M. Stewart stated that it was his first impression that the Veteran was "just tired and not getting enough rest".  He further stated that the Veteran went out of his way to go to bed early, but had problems sleeping through that night.  He also reported that he had had to wake the Veteran "during a couple" of staff meetings.  

The claims file includes a May 2013 QTC examination report.  It reflects that the Veteran stated that his sleep apnea began in 2008.  He reported that it started with fatigue, snoring at night, and then he stopped breathing at night.  The Veteran does not use a CPAP machine.  An August 2013 VA medical opinion reflects that it is less likely than not that the Veteran's current sleep apnea is causally related to active service.  The clinician stated that a review of the records and examination showed no claims or reports supporting obstructive sleep apnea.  Furthermore, the diagnosis in 2008 was several years after the Veteran's separation from service.  

The Veteran's wife is competent to state that the Veteran snores, the Veteran is competent to state that he feels tired, and his former co-workers are competent to state that they Veteran appeared to be asleep while at work.  However, they are not competent to provide an etiology opinion between his post service sleep apnea and his service.  As noted above, the August 2013 clinician, who is competent to make such an etiology opinion, stated that a review of the records showed no reports supporting obstructive sleep apnea in service; however, it is not apparent that the clinician considered the lay statements in rendering an opinion.  Thus, a supplemental opinion is warranted.  The clinician should consider the lay statements, the clinical records, the severity, or lack of severity, of sleep apnea when initially diagnosed, and the Veteran's age and weight in service and when diagnosed.  

Entitlement to service connection for a dislocated third digit of the left hand

The Veteran contends that he has a finger condition of pain and limitation of motion.  In the January 2014 appellant brief, the appellant's representative stated that the Veteran's "finger condition is not the same as was treated while in service"; however, neither the appellant nor his representative elaborated.  

The Veteran's STRs reflect that in July 1999, the Veteran dislocated his lateral PIP joint on the third digit of the left hand.  There are no subsequent STRs which reflect complaints of, or diagnosis of a disability of, the third digit of the left hand.  The Veteran's October 2001 report of medical history reflects that he denied any broken bones, swollen or painful joints, impaired use of hands, or bone, joint, or other deformity.  Upon examination, his upper extremities were normal.  

The Veteran underwent a December 2007 VA examination.  At that time, it was noted that he had no current complaints of the left hand.  His only musculoskeletal complaint was pain in the right elbow.  Upon examination, there was no tenderness to palpation, no swelling, and no deformities.  He had full range of motion of the middle finger of the left hand.  There was no diagnosed disability.  

The Veteran underwent a May 2013 QTC examination.  The report reflects that the Veteran had a dislocated left third finger in service in 2000.  The Veteran reported that he fractured and dislocated the finger while playing softball.  He reported current symptoms of swelling, pain, tenderness, and tingling.  He reported that he has flare-ups which make it unable for him to perform duties and chores.  Upon examination, it was noted that the long finger had a limitation of motion or painful motion; however, it was noted that there was no objective evidence of painful motion.  Extension was limited by no more than 30 degrees (unable to extend finger fully).  It was noted that the Veteran's limitation was bilateral.  It was also noted that he had weakened movement of the long finger.  He did not have pain on palpation.  He did not have ankylosis.  X-rays of the left hand showed no evidence for fracture or other significant bone or soft tissue abnormality.

In block 2 of the DBQ, the examiner noted that the Veteran reported a fracture and dislocation of the left third finger while playing softball in service.  In block 15 of the DBQ, the examiner noted that the Veteran had a diagnosis of  dislocated left third finger and that the condition was "active."  In the medical opinion portion of the DBQ, block 4b, the examiner stated that the claimed condition was less likely as not incurred in service because there were no records seen to support the claim.  As noted above, a July 1999 STR reflects a dislocated lateral PIP joint on the third digit of the left hand.  Thus, a supplemental opinion which discusses the Veteran's current symptoms in regard to the in-service third digit dislocated lateral PIP joint, and the December 2007 clinical findings, is warranted. 


Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome

In a January 2014 appellant's brief, the Veteran's representative stated that it is "the Veteran's position that his left carpal tunnel syndrome has gotten worse" since it was last examined. 

The Veteran is competent to pain, tingling, and numbness.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination in May 2013.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current extent of his left carpal tunnel syndrome.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.


2.  Forward the file to the May 2013 QTC examiner, or an appropriate clinician if he/she is unavailable, and request that he/she provide a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has sleep apnea causally related to active service.  

Any opinion expressed should be accompanied by a complete rationale, and should include consideration of the entire claims file, to include a.) lay statements that the Veteran snored in service and was tired during the day in service, b.) the clinical records, c.) the severity, or lack of severity, of sleep apnea when initially diagnosed, and d.) the Veteran's age and weight in service and when diagnosed, if pertinent.  

If a supplemental opinion cannot adequately be provided without another VA examination, the Veteran should be scheduled for such.

3.  Forward the file to the May 2013 QTC examiner, or an appropriate clinician if he/she is unavailable, and request that he/she provide a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a left hand third digit disability causally related to active service.  

Any opinion expressed should be accompanied by a complete rationale, and should include consideration of the entire claims file, to include a.) the July 1999 STR which notes a dislocated lateral PIP joint on the third digit of the left hand, b.) the October 2001 report of medical history and examination; c.) the December 2007 VA examination (full range of motion with no complaints, no tenderness to palpation, no swelling, and no deformities, and d.) the May 2013 reported complaints and diagnostic findings.

The supplemental opinion should discuss the location of the Veteran's current symptoms in regard to the in-service third digit dislocated lateral PIP joint, and the December 2007 clinical findings.
 
4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for sleep apnea, entitlement to service connection for a third digit left hand disability, and entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome, with consideration of all evidence received since issuance of the most recent Statement of the Case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative, if any, an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


